Citation Nr: 1718475	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  04-34 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts (the Agency of Original Jurisdiction, or AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, dated in January 2015, the Veteran requested a hearing before the Board in Washington, D.C.  Such hearing was scheduled for May 8, 2017.  By facsimile communication, received April 26, 2017, the Veteran requested that the Washington, D.C. hearing be canceled and a video conference hearing be scheduled in Boston so that his wife could appear with him and assist him because of his hearing loss. 

Accordingly, the case is REMANDED for the following action:

The AOJ should arrange to have the Veteran scheduled for a videoconference hearing at his local VA office.  Thereafter, the AOJ should process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




